Exhibit 10.146

 

THIRD AMENDMENT TO PURCHASE AND SALE CONTRACT

 

 

THIS THIRD AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE AND JOINT ESCROW
INSTRUCTIONS (this “Third Amendment”) is made and entered into as of the 21st
day of October, 2008, by and among by the selling parties identified on Seller
Information Schedule attached as Schedule 1 to the Agreement (as that term is
defined below) each having an address at 4582 South Ulster Street Parkway, Suite
1100, Denver, Colorado 80237 (individually a “Seller” and collectively
“Sellers”), and JRK BIRCHMONT ADVISORS, LLC, a Delaware limited liability
company and JRK PROPERTY HOLDINGS, INC., a California corporation, each having a
principal address at 11766 Wilshire Boulevard, Suite 1450, Los Angeles,
California 90025 (collectively as “Purchaser”), or its permitted assignee or
assignees as provided in Section 14.4 of the Agreement.

RECITALS

 

A.        Sellers and Purchaser are parties to that certain Agreement for
Purchase and Sale and Joint Escrow Instructions, dated September 29, 2008 (the
“Agreement”) pertaining to the purchase and sale of those certain real
properties located in Georgia more particularly described on Exhibits A-1
through A-2 attached to the Agreement (the “Properties”). 

B.         Sellers and Purchaser intend to modify the Agreement as more
particularly described below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Sellers and Purchaser hereby agree as follows:


1.                  CAPITALIZED TERMS.  ALL CAPITALIZED TERMS AND PHRASES USED
HEREIN BUT NOT OTHERWISE DEFINED SHALL HAVE THE SAME MEANINGS GIVEN TO THEM IN
THE AGREEMENT. 


2.                  SELLER FINANCING.  A NEW SECTION 4.7 TO THE AGREEMENT IS
HEREBY ADDED AS FOLLOWS:


4.7  SELLER FINANCING.  AT CLOSING, THE BELMONT PLACE SELLER (OR SUCH OTHER
AIMCO-AFFILIATED ENTITY AS SUCH SELLER MAY SELECT) WILL OFFER PARTIAL FINANCING
TO THE APPLICABLE PURCHASER’S DESIGNATED ENTITY FOR PURCHASER’S ACQUISITION OF
THE BELMONT PLACE PROPERTY (THE “SELLER LOAN”).  THE SELLER LOAN SHALL BE IN AN
AMOUNT EQUAL TO $2,250,000.  THE APPLICABLE SELLER AND PURCHASER SHALL
COOPERATE, USING COMMERCIALLY REASONABLE EFFORTS, TO OBTAIN THE CONSENT OF THE
APPLICABLE ASSUMPTION LENDER TO (A) THE RECORDING OF A SECOND LIEN MORTGAGE OR
DEED OF TRUST, AS APPLICABLE, AGAINST THE APPLICABLE PROPERTY AS SECURITY FOR
THE SELLER LOAN; AND (B) AUTHORIZATION FOR AIMCO OR ITS DESIGNATED AFFILIATE TO
ASSUME MANAGEMENT RESPONSIBILITIES AT THE APPLICABLE PROPERTY IN THE EVENT OF A
DEFAULT BY PURCHASER (OR THE APPLICABLE PURCHASER’S DESIGNATED ENTITY) UNDER THE
APPLICABLE SELLER LOAN (REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED UNDER THE
SENIOR ASSUMED LOAN).  IN THE EVENT THE PARTIES ARE UNABLE TO OBTAIN AN
ASSUMPTION LENDER’S CONSENT TO THE IMPOSITION OF A SECOND LIEN ON THE APPLICABLE
PROPERTY, SUCH SELLER LOAN SHALL BE SECURED BY A PLEDGE OF 100% OF THE OWNERSHIP
INTERESTS IN SUCH PURCHASER’S DESIGNATED ENTITY OWNING SUCH PROPERTY AND
PROVIDING, WITHOUT LIMITATION, FOR AIMCO OR ITS DESIGNATED AFFILIATE TO ASSUME
MANAGEMENT OF THE APPLICABLE ENTITY AND OF THE PROPERTY UPON A DEFAULT UNDER
SUCH SELLER LOAN.  INTEREST SHALL BE PAYABLE ON THE SELLER LOAN AT A RATE OF
3.5% FOR THE FIRST THREE (3) YEARS AND AT A RATE OF 4% EACH YEAR THEREAFTER
UNTIL MATURITY.  PRIOR TO THE CLOSING DATE, PURCHASER AND SELLERS SHALL AGREE
UPON THE FORMS OF THE LOAN DOCUMENTS TO BE EXECUTED BY THE PARTIES WITH RESPECT
TO THE SELLER LOAN (INCLUDING, WITHOUT LIMITATION, PROMISSORY NOTES, WHICH SHALL
NOT BE SUBJECT TO OFFSET) (COLLECTIVELY, THE “LOAN DOCUMENTS”). 


3.                  RELATED CHANGES.  AS A RESULT OF THE ADDITION OF SECTION 4.7
TO THE AGREEMENT SET FORTH ABOVE:


(A)                A NEW SECTION 6.3(H) IS HEREBY ADDED TO THE AGREEMENT AS
FOLLOWS AND THE EXISTING SECTION 6.3(H) IS HEREBY REDESIGNATED SECTION 6.3(I):

“If applicable and only with respect to the Belmont Place Property, the Loan
Documents to be executed by the Belmont Place Seller (or such other
AIMCO-affiliated entity as such Seller may select); and”


(B)               A NEW SECTION 6.4(G) IS HEREBY ADDED TO THE AGREEMENT AS
FOLLOWS AND THE EXISTING SECTION 6.4(G) IS HEREBY REDESIGNATED SECTION 6.4(H):

“If applicable and only with respect to the Belmont Place Property, the Loan
Documents to be executed by Purchaser or Purchaser’s Designated Entity, as
applicable; and”


4.                  COUNTERPARTS.  THIS THIRD AMENDMENT MAY BE EXECUTED IN
MULTIPLE COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AMENDMENT.  IT SHALL NOT BE NECESSARY
THAT EACH PARTY EXECUTE EACH COUNTERPART, OR THAT ANY ONE COUNTERPART BE
EXECUTED BY MORE THAN ONE PARTY, SO LONG AS EACH PARTY EXECUTES AT LEAST ONE
COUNTERPART.


5.                  RATIFICATION.  EXCEPT AS EXPRESSLY SET FORTH IN THIS THIRD
AMENDMENT, ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT SHALL REMAIN
UNMODIFIED, THE SAME BEING RATIFIED, CONFIRMED AND REPUBLISHED HEREBY.


6.                  GOVERNING LAW.  THIS THIRD AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO.

[SIGNATURES BEGIN ON FOLLOWING PAGE]


NOW, THEREFORE, the parties hereto have executed this Third Amendment to
Agreement for Purchase and Sale and Joint Escrow Instructions as of the date
first set forth above.

Sellers:

 

BELMONT PLACE APARTMENTS:

FOOTHILL CHIMNEY ASSOCIATES LIMITED PARTNERSHIP, a Georgia limited partnership

 

By:       CONCAP EQUITIES, INC., a Delaware
            corporation, its general partner

 

            By:  /s/Brian J. Bornhorst

            Name:  Brian J. Bornhorst

            Title:  Vice President

           

LAUREL HILLS PRESERVE APARTMENTS:

 

AMBASSADOR IV, L.P., a Delaware limited partnership

 

By:       AMBASSADOR IV, INC., a Delaware
            corporation, its general partner

 

            By:  /s/Brian J. Bornhorst

            Name:  Brian J. Bornhorst

            Title:  Vice President

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 


Purchaser:

 

JRK PROPERTY HOLDINGS, INC.,
a California corporation




By:  /s/Jay Schulman
Name:  Jay Schulman
Title:  President

 

 

JRK BIRCHMONT ADVISORS LLC,
a Delaware limited liability company

 

By:   JRK Birchmont Capital Partners LLC,
a California limited liability company,
its Managing Member

 

By:   JRK Property Holdings, Inc.,
a California corporation,
its Manager

 

 

By:  /s/Jay Schulman
Name:  Jay Schulman
Title:  President

 

 